       Case 1:19-cv-00572-KG-JFR Document 76 Filed 09/01/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

NATALIA ANTONIO, as Personal Representative
to the Estate of RUBEN TOLEDO, deceased,

               Plaintiff,

v.                                                  No. 1:19-cv-00572 KG/JFR

BOARD OF COUNTY COMISSIONERS FOR
THE COUNTY OF CIBOLA, ADRIANNE JARAMILLO,
LISA BURNSIDE, MICHAEL HILDENBRANT,
and MICHELLE LUCERO,

               Defendants.

                     ORDER GRANTING WITHDRAWAL OF COUNSEL

       THIS MATTER having come before the Court on Plaintiff’s Unopposed Motion to

Withdraw, the motion having been reviewed, and the Court being fully advised in the premises,

the Court finds that the motion is well-taken and should be granted.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that Alyssa D. Quijano

be permitted to withdraw from representation in the above-captioned case. Coyte Law, P.C.

(Matthew E. Coyte) will continue representation in this matter.




                                             UNITED STATES DISTRICT JUDGE
Submitted by:
  /s/ Alyssa D. Quijano
Alyssa D. Quijano
3800 Osuna Road NE, Suite 2
Albuquerque, NM 87109
 (505) 244-3030
Attorney for Plaintiff
